Citation Nr: 0501967	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to July 1987.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2004 the veteran 
testified at a Video Conference hearing before the 
undersigned; a transcript of that hearing is of record. 

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder based on de novo 
review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action on your part is required.


FINDINGS OF FACT

1.  In an unappealed April 1997 decision the RO denied the 
veteran's claim seeking to establish service connection for a 
psychiatric disability based essentially on a finding that 
such disability was not shown.  

2.  Evidence received since the April 1997 decision tends to 
show that the veteran has a psychiatric disorder and thus 
relates to an unestablished fact necessary to substantiate 
the claim; as it also addresses the matter of a nexus between 
current psychiatric disability and service, considered by 
itself or together with previous evidence of record, it 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the April 1997 rating decision 
denying service connection for psychiatric disability is new 
and material, and the claim for service connection for such 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  However, as the decision below 
constitutes a full grant of the portion of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need to belabor the impact of the 
VCAA at this point.  

It is also noteworthy that not all of the documents have been 
date stamped, and the record appears to not be filed in the 
order received (which could be critical in a "new and 
material" claim.  However, as there is sufficient basis to 
address the matter at hand, and as the veteran is not 
prejudiced by this decision, further clarification of the 
sequence in which the evidence of record received is not 
necessary. 

II.	Factual Background

Evidence of Record in April 1997

The veteran's service medical records (SMRs) include a June 
1979 enlistment clinical evaluation that was negative for any 
psychiatric abnormality.  His medical history indicated that 
he was never treated for a mental condition.  In July 1982 
the veteran was seen at the Mental Health Clinic at his own 
request to obtain information regarding his personality.  A 
diagnosis was not provided.  A May 1983 re-enlistment 
clinical evaluation was negative for any psychiatric 
abnormality.  In September 1983 the veteran was treated for 
complaints of nausea, vomiting, body aches, headache, and 
diarrhea.  The assessment was gastroenteritis.  On a follow-
up visit, a stress plan was implemented, and he was advised 
to pace his lifestyle.  In January 1986 he had complaints of 
sleeplessness, stomach irritabilities, and nervousness.  
Lorazepam was prescribed to calm his nerves.  The assessment 
was adjustment disorder.  Donnatal tablets were prescribed 
for stomach distress.  The assessment in September 1986 was 
situational reaction; there was an objective finding of 
anxiousness, but no thought disorder was obvious.  On June 
1987 separation examination no psychiatric abnormality was 
noted on clinical evaluation.  

In a September 1994 statement, the veteran indicated that his 
job in the military placed him under severe situational 
stress in a top-secret environment under special operations.

An April 1997 rating decision denied the veteran's claim 
seeking service connection for a psychiatric disorder based 
essentially on a finding that such disability was not shown.  
The veteran did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105.

Evidence Received Since April 1997

On July 1997 VA examination, the veteran reported having 
"attacks" of stress and getting stress headaches in 
stressful situations.  He stated that he noticed a marked 
change in his personality since he was in the military.  
Subsequent to his military service he became more assertive 
and aggressive.  He described cyclical episodes of being 
weighed down, run down, low energy, not able to get things 
accomplished alternating with periods of racing thoughts, 
pressured speech and decreased need for sleep, as well as 
feelings of paranoia towards the military.  On mental status 
examination his speech was pressured, he appeared anxious, 
and some psychomotor agitation was noted.  His mood and 
affect were expansive, his thought process was 
circumstantial.  The diagnosis was mild cyclothymia with 
somatization disorder.  

It appears that after the July 1997 VA examination, the 
veteran submitted a report of a November 1994 psychological 
evaluation by Dr. J.G., a private clinical psychologist.  He 
presented as an individual with depression and post-traumatic 
stress disorder (PTSD).  Based on personality testing 
(Minnesota Multiphasic Personality Inventory-2), his 
personality did not appear to suggest significant issues with 
depression, anxiety, or trauma.  He did not present a 
particular history of military trauma.  He appeared to have 
some difficulty in interpersonal relationships in areas of 
suspicion and mistrust.  

Later, a VA counseling record dated in September 1994 was 
submitted.  It was noted that the veteran talked at length of 
unemployment difficulties related primarily to psychological 
factors rather than physical.  The counselor opined that the 
veteran's service-connected condition (allergic rhinitis with 
chronic sinusitis) might be largely psychogenic.  

On a July 1999 VA examination, it was noted that in the 
latter part of the 1980's the veteran's superiors found him 
very impulsive with some obsessive compulsive features for 
which he was referred for counseling.  The summary further 
indicates that "he did have some counseling and probably 
this involvement makes the veteran service connected."  A 
psychiatric examination revealed pressured speech, rapid 
association, and the appearance of a depressed mood.  The 
impression was cyclothymic personality.  

September 1999 treatment records from VA North Texas Health 
Care System show an impression of Bipolar disorder with rapid 
cycling.  March 2000 records indicate that the veteran took 
another MMPI-2 test, and that the conclusions, based on an 
interview and results of the MMPI-2, were that the veteran 
appeared to be in the midst of a bipolar disorder.  The 
interviewer found that "[h]e would benefit from 
pharmacotherapy to specifically address the grandiosity, 
irritability, and paranoia."  June 2000 treatment records 
note that the veteran appeared to have been hypomanic for at 
least 20 years (dating back to his military service), with a 
full blown mania six years ago; had been chronically stuck in 
high gear with four hours of sleep a night; and had pressured 
speech, hyperactivity, grandiose research schemes, and a 
marked tendency to lose train of thought.  The impression was 
atypical bipolar, chronic hypomania.

A statement from the veteran's wife dated in January 2001 
indicates that he had reckless and self-destructive behavior 
based on his inability to hold a job for longer than a few 
months and an inability to live within his means.  

On August 2001 VA psychiatric examination the veteran 
reported a history of stress in the military.  He believed 
that working with classified information affected his health 
and caused stress related problems.  Mental status 
examination revealed rapid speech, hint of grandiosity, and 
paranoid delusions.  The veteran reported hallucinations, 
thoughts of suicide and homicide, and panic attacks about 
once a week.  He indicated that he had spending sprees and 
had run himself into debt.  The examiner indicated that the 
veteran had a mixed type bipolar disorder, and opined that 
"the origin of [the veteran's] psychiatric illness was not 
in military service."  Narcissistic personality was also 
diagnosed.   

In a statement dated in June 2004, the veteran indicated that 
due to his experiences in the military he was having a lot of 
nightmares, anxiousness, and fearfulness.  He had episodes of 
spontaneous crying and became startled when he heard loud 
noises or when a helicopter flew overhead.   

At his October 2004 videoconference hearing, the veteran 
indicated that he had sought psychiatric treatment in 
service, but was advised against such treatment due to the 
possibility of losing his security clearance if a psychiatric 
disorder was diagnosed.  He also indicated he was receiving 
ongoing treatment at VA Fort Worth Outpatient Mental Health 
Clinic.  

An October 2004 statement waived Regional Office 
consideration for additional evidence submitted to the Board.  
Additional records received included November 2002 treatment 
records showing that the veteran has been on mood stabilizers 
since August 2001.  March 2003 treatment notes show 
assessments of mixed bipolar disorder and signs of PTSD.  
Treatment notes from April 2003 suggest possible evaluation 
for PTSD at Waco VA Medial Center.  

III.  Criteria 

As noted, an unappealed April 1997 rating decision denied the 
veteran's claim seeking to establish service connection for a 
psychiatric disorder essentially on the basis that such 
disability was not shown.  That decision is final.  
38 U.S.C.A. § 7105.
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2001), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

IV.  Analysis

As was noted, service connection for a psychiatric disorder 
was previously denied based on a finding that such disability 
was not shown.  For additional evidence to be new and 
material, to raise a reasonable possibility of substantiating 
the claim, and to relate to an unestablished fact necessary 
to substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to show that the veteran has a psychiatric disability 
and to relate the psychiatric disability to service.    
The additional evidence received since April 1997 rating 
decision is new, as it was not previously of record.  Since 
it includes competent evidence (a medical diagnosis) that the 
veteran has a psychiatric disability, and relates such 
disability to service, it relates to an unestablished fact 
necessary to substantiate the claim, raises a reasonable 
possibility of substantiating the claim, and is material.  As 
the additional evidence is both new and material, the claim 
may be reopened. 


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder is granted.  


REMAND

It appears that pertinent medical records remain outstanding.  
At his October 2004 videoconference hearing, the veteran 
testified that he was receiving ongoing treatment at the VA 
Fort Worth Mental Health Clinic.  Although he has submitted 
additional records, it is not clear whether these represent 
the complete record of his treatment.  Furthermore, treatment 
notes from April 2003 suggest that the veteran was evaluated 
for PTSD at Waco VAMC; a report of such evaluation is not in 
his claims file.  Since VA records are constructively of 
record (and may have bearing on the veteran's claim), they 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

It does not appear that the claims file was available for 
review on August 2001 VA examination.  Furthermore, the 
August 2001 examination report appears to conflict with a 
July 1999 examination report (when the examiner did review 
the claims file).  On August 2001 VA examination the examiner 
opined that "the origin of [the veteran's] psychiatric 
illness was not in military service."  However, on July 1999 
VA examination, it was stated that in the second part of the 
1980's (during military service) "he did have some 
counseling and probably this involvement makes the veteran 
service connected."   As the August 2001 examination report 
does not include an explanation of the rationale for the 
opinion then given, further examination and a clarifying 
opinion are indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be asked to 
identify all medical treatment 
providers who have treated him for any 
psychiatric disorder since service.  
The RO must obtain complete treatment 
records (those not already in the 
claims folder) from all treatment 
sources identified, specifically 
including VA North Texas Health Care 
System and WACO VAMC. 

2.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist to ascertain the likely 
etiology of his current psychiatric 
disability.  The veteran's claims 
folder must reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically comment on 
all emotional problems noted during 
service and opine whether it is at 
least likely as not that any current 
psychiatric disability had its onset 
in, was aggravated by, or is otherwise 
related to the veteran's military 
service.  The examiner should explain 
the rationale for the opinion given.   

3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


